Case 2:18-cv-09224-MWF-SS Document 58 Filed 08/24/20 Page 1 of 4 Page ID #:816




   1
   2                                                                      JS-6
   3
   4
   5
   6
   7
   8
   9                       UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
  12 MICHELLE KENDIG and JIM                        Case No. 2:18-cv-9224-MWF-(SSx)
     KENDIG, individually and on behalf of
  13 similarly situation current and former         Before the Honorable Michael W.
     employees,                                     Fitzgerald
  14
                   Plaintiffs,                      JUDGMENT GRANTING FINAL
  15                                                APPROVAL OF CLASS ACTION
           vs.                                      SETTLEMENT AND DISMISSING
  16                                                CLAIMS
     EXXONMOBIL OIL CORP.;
  17 EXXONMOBIL PIPELINE
     COMPANY; PBF ENERGY LIMITED;
  18 TORRANCE REFINING COMPANY,
     LLC; and DOES 1 through 10, inclusive,
  19
                   Defendants.
  20
  21
  22        This above-entitled matter came before the Honorable Michael W. Fitzgerald,
  23 United States District Judge, presiding in Courtroom 5A of the above entitled Court,
  24 pursuant to two motions filed by Plaintiffs Michelle Kendig and Jim Kendig
  25 (“Plaintiffs”). The first was Plaintiffs’ Motion for Final Approval of Settlement
  26 Agreement, filed on August 3, 2020. (Docket No. 48). The second was Plaintiffs’
  27 Motion for Attorney Fees and Reimbursement Costs, also filed on August 3, 2020.
  28 (Docket No. 47).

                                                1
Case 2:18-cv-09224-MWF-SS Document 58 Filed 08/24/20 Page 2 of 4 Page ID #:817




   1         On August 6, 2020, Defendants ExxonMobil Oil Corp., ExxonMobil Pipeline
   2 Company, PBF Energy Limited, and Torrance Refining Company LLC
   3 (“Defendants”), filed a Non-Opposition. (Docket No. 49). The Court entered an
   4 order on May 11, 2020, granting preliminary approval of the Settlement Agreement
   5 (the “Preliminary Approval Order”). (Docket No. 43).
   6         The Court held a Final Approval Hearing on August 17, 2020, at 10:00 a.m.,
   7 to determine whether to grant the Settlement Motion and the Fee Motion. The Court
   8 finds that the Parties have complied with the Preliminary Approval Order and that
   9 the Settlement Agreement is fair, adequate, and reasonable.
  10         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment
  11 on the merits be entered as follows:
  12         1.    Incorporation of Defined Terms and the Settlement Agreement
  13         The proposed settlement agreement (the “Settlement Agreement” or
  14 “Agreement”) is attached to the Declaration of Randy Renick (“Renick Decl.”) as
  15 Exhibit 1. (Docket No. 48-1)). The Court, for purposes of this Judgment Granting
  16 Final Approval of Class Action Settlement and Dismissing Claims (the “Final
  17 Judgment”), adopts the terms and definitions set forth in the Agreement.
  18         2.    Release
  19         The Agreement contains language releasing Defendants from “any and all
  20 claims, judgment, liens, losses, debts, liabilities, demands, obligations, guarantees,
  21 penalties, costs, expenses, attorneys’ fees, damages, indemnities, actions, causes of
  22 action, and obligations of every kind and nature in law, equity or otherwise, known
  23 or unknown, . . . occurring up to the execution of this Settlement Agreement and
  24 arising out of the dispute which is the subject of the Class Action or which could
  25 have been asserted in the Class Action based on the facts alleged.” (Agreement ¶
  26 60). All Released Claims of Plaintiffs and the Class are hereby released as against
  27 Defendants and all other Released Parties as defined in the Settlement. As of the
  28 Effective Date of the Settlement, as defined in the Settlement, all of the Released

                                                 2
Case 2:18-cv-09224-MWF-SS Document 58 Filed 08/24/20 Page 3 of 4 Page ID #:818




   1 Claims of each Class Member who did not timely opt out, as well as the Class
   2 Representatives’ Released Claims, are and shall be deemed to be conclusively
   3 released as against Defendants. Except as to such rights or claims that may be
   4 created by the Settlement, all Class Members as of the date of this Judgment who
   5 did not timely opt out are hereby forever barred and enjoined from commencing or
   6 prosecuting any of the Released Claims, either directly, representatively or in any
   7 other capacity, against Defendants.
   8         3.    Retention of Jurisdiction
   9         Without affecting the finality of the Court’s judgment in any way, the Court
  10 retains jurisdiction over this matter for purposes of resolving issues relating to the
  11 interpretation, administration, implementation, effectuation, and enforcement of the
  12 Agreement.
  13         4.    Dismissal of Action
  14         This action is dismissed with prejudice as against Defendants. Each side is to
  15 bear its own costs and attorneys’ fees except as provided by the Agreement and Order
  16 Granting Final Class Settlement Approval and Attorneys’ Fees.
  17         5.    Terms of the Agreement & Claims Administration
  18         The parties and the Claims Administrator are hereby ordered to comply with the
  19 terms of the Agreement. Additionally, the Claims Administrator, CAC Services, is
  20 hereby ordered to submit a follow-up report detailing the status of claims
  21 administration on April 19, 2021.
  22         6.    Final Judgment
  23         This document constitutes a final judgment and separate document for
  24 purposes of Federal Rule of Civil Procedure 58(a). The Court finds, pursuant to
  25 Rules 54(a) and (b) of the Federal Rules of Civil Procedure, that this Final Judgment
  26 should be entered and that there is no just reason for delay in the entry of this Final
  27 ///
  28 ///

                                                 3
Case 2:18-cv-09224-MWF-SS Document 58 Filed 08/24/20 Page 4 of 4 Page ID #:819




   1 Judgment as to Plaintiffs and the Class and Defendants. Accordingly, the Clerk is
   2 hereby directed to enter Judgment forthwith.
   3
   4
       DATED: August 24, 2020
   5                                       MICHAEL W. FITZGERALD
                                           United States District Judge
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              4
